 


109 HR 4622 IH: Teachers for Tomorrow’s Careers Act of 2005
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4622 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Kennedy of Minnesota (for himself and Mr. Holt) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the deduction for qualified tuition and related expenses and to expand such deduction for certain science, technology, engineering, and math professionals who become certified teachers. 
 
 
1.Short titleThis Act may be cited as the Teachers for Tomorrow’s Careers Act of 2005. 
2.Qualified tuition and related expenses 
(a)Extension 
(1)In generalSubsection (e) of section 222 of the Internal Revenue Code of 1986 (relating to termination) is amended by striking December 31, 2005 and inserting December 31, 2006. 
(2)LimitationsParagraph (2) of section 222(b) of such Code (relating to applicable dollar limit) is amended by striking subparagraphs (A) and (B), by redesignating subparagraph (C) as subparagraph (B), and by inserting before subparagraph (B) (as so redesignated) the following: 
 
(A)2006In the case of a taxable year beginning in 2006, the applicable dollar amount shall be equal to— 
(i)in the case of a taxpayer whose adjusted gross income for the taxable year does not exceed $65,000 ($130,000 in the case of a joint return), $4,000,  
(ii)in the case of a taxpayer not described in clause (i) whose adjusted gross income for the taxable year does not exceed $80,000 ($160,000 in the case of a joint return), $2,000, and  
(iii)in the case of any other taxpayer, zero.. 
(b)Expansion for qualified science, technology, engineering, or math teachers and professionalsSubsection (d) of section 222 of such Code (relating to definitions and special rules) is amended by inserting at the end the following new paragraph: 
 
(7)Qualified science, technology, engineering, or math teachers and professionals 
(A)In generalIn the case of payments made with respect to a qualified science, technology, engineering, or math teacher or with respect to a qualified science, technology, engineering, or math professional— 
(i)Dollar limitation not applicableSubsection (b) shall not apply. 
(ii)Certification expensesParagraph (1) shall apply by inserting at the end the following new sentences: With respect to a qualified science, technology, engineering, or math teacher, such expenses shall include all fees related to the initial certification of an individual as a teacher of science, technology, engineering, or math in the individual’s State licensing system. The deduction under subsection (a) with respect to certification expenses referred to in the preceding sentence shall be allowed, in the case of any such expense paid or incurred before or during the taxable year in which such individual meets the requirements of paragraph (7)(B)(i), for the taxable year in which such individual meets such requirements.  
(B)DefinitionsFor purposes of this paragraph— 
(i)Qualified science, technology, engineering, or math teacherWith respect to a taxable year, the term qualified science, technology, engineering, or math teacher means an individual who— 
(I)has a bachelor’s degree or other advanced degree in a field related to science, technology, engineering, or math, 
(II)was employed as a non-teaching professional in a field related to science, technology, engineering, or math for not less than 3 taxable years during the 10-taxable-year period ending with the taxable year, 
(III)is certified as a teacher of science, technology, engineering, or math in the individual’s State licensing system for the first time during such taxable year, and 
(IV)is employed at least part-time as a teacher of science, technology, engineering, or math in an elementary or secondary school during such taxable year. 
(ii)Qualified science, technology, engineering, or math professionalWith respect to a taxable year, the term qualified science, technology, engineering, or math professional means an individual who— 
(I)has a bachelor’s degree or other advanced degree in a field related to science, technology, engineering, or math, 
(II)was employed as a non-teaching professional in a field related to science, technology, engineering, or math for not less than 3 taxable years during the 10-taxable-year period ending with the taxable year, and 
(III)has paid or incurred fees during the taxable year with respect to the enrollment or attendance of such individual in courses of instruction required for the initial certification of such individual as a teacher of science, technology, engineering, or math in the individual’s State licensing system. . 
(c)Effective dateThe amendments made by this section shall apply to payments made in taxable years ending after the date of the enactment of this Act. 
 
